Filed with the Securities and Exchange Commission on May 13, 2011 1933 Act Registration File No. 002-18269 1940 Act File No. 811-01048 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 59 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 59 x (Check appropriate box or boxes.) MAIRS AND POWER BALANCED FUND, INC. (Exact Name of Registrant as Specified in Charter) W1520 First National Bank Building 332 Minnesota Street St. Paul, MN55101-1363 (Address of Principal Executive Office) Registrant’s Telephone Number, including Area Code: (651) 222-8478 William B. Frels, President W1520 First National Bank Building 332 Minnesota Street St. Paul, MN55101-1363 (Name and Address of Agent for Service) with copies to: James D. Alt, Esq. Dorsey & Whitney LLP Suite 1500, 50 South Sixth Street Minneapolis, MN55402-1498 It is proposed that this filing will become effective ý immediately upon filing pursuant to paragraph (b) o onpursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o onpursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o onpursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 59 to the Mairs and Power Balanced Fund, Inc. (the “Fund”) Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Fund’s PEA No. 58 on FormN-1A filed April 29, 2011.This PEA No. 59 is filed for the sole purpose of submitting the XBRL exhibit for the risk return summary first provided in PEA No. 58 to the Fund’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Fund certifies that this Post-Effective Amendment No.59 meets all of the requirements for effectiveness under Rule 485(b) and the Fund has duly caused this Post-Effective Amendment No.59 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, duly authorized, in the City of St. Paul and State of Minnesota, on the 13th day of May, 2011. MAIRS AND POWER BALANCED FUND, INC. By: /s/ William B. Frels William B. Frels President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 59 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ William B. Frels* President and Director (principal Executive Officer) May 13, 2011 William B. Frels /s/ Lisa J. Hartzell* Treasurer (principal Financial and Accounting May 13, 2011 Lisa J. Hartzell Officer) /s/ Norbert J. Conzemius Director May 13, 2011 Norbert J. Conzemius /s/ Mary Schmid Daugherty Director May 13, 2011 Mary Schmid Daugherty /s/ Bert J. McKasy Director May 13, 2011 Bert J. McKasy /s/ Charles M. Osborne Director May 13, 2011 Charles M. Osborne EXHIBIT LIST Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
